Order staying proceedings modified to provide that the stay shall terminate at the term of this court to be held in March, 1920, unless the proceedings upon certiorari are argued at that term, but if they shall then be argued then that it shall terminate when this court shall make decision thereupon; and further modified by providing that all collections of excess rates shall be paid to the relator upon his filing a bond in the penalty of $60,000 to make return of the same, with six per cent interest thereon, if the court should decide that relator was not entitled thereto; such bond to be approved, as to form and the sufficiency of the sureties, by a justice of the Supreme Court. As so modified, order unanimously affirmed, without costs. Lyon, J., not voting, not being a member of the court. Kiley, J., not sitting.